JUDGE GOFER
delivered the opinion op the court.
The act of the General Assembly approved March 2,1863, and entitled “An act regulating appeals from justices’ and police courts, and officers of the quarterly court” (Myers’s Supplement, 29, and printed as an amendment to section 847 Civil Code), is in conflict with section 37 of article 2 of the constitution of this state, and is void.
That section of the constitution provides that “no law enacted by the General Assembly shall relate to more than one •subject, and that shall be expressed in the title.”
*529Two subjects are expressed in the title to the act in question—to wit, appeals and officers of the quarterly court; and the act itself relates to two subjects—viz., appeals from justices’ and police courts, and the powers and fees of deputy clerks of the quarterly court.
As two subjects are expressed in the title, and the body of the act also relates to two subjects, the whole act is void.
The circuit court therefore properly dismissed the appeal of the appellant prosecuted directly from a justice’s court to the circuit court.
Wherefore the judgment is affirmed.